Citation Nr: 0026746	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-13634	)	DATE
	)
	)

THE ISSUE

Whether a January 1999 decision of the Board of Veterans' 
Appeals (Board) denying service connection for schizophrenia 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel








INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

This matter comes before the Board on the veteran's motion 
alleging CUE in a January 19, 1999 Board decision which 
denied service connection for schizophrenia. 


FINDING OF FACT

A January 1999 Board decision that denied service connection 
for schizophrenia was reasonably supported by the evidence 
then of record and prevailing legal authority; the Board 
decision was not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the January 1999 Board decision that 
denied service connection for schizophrenia.  38 U.S.C.A. § 
7111 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from March 1951 to February 
1953.  Service medical records include an enlistment 
examination on which it was initially noted that the 
psychiatric system was abnormal; however, a subsequent entry 
on the report indicates that an examination by a contract 
psychiatrist was provided, such examination was negative, and 
the veteran was accepted for service.  Later service medical 
records show no psychiatric disorder, and the psychiatric 
system was normal at the service separation examination.

After service, in 1953, the veteran filed a claim for service 
connection for various physical conditions, and he did not 
mention a psychiatric disorder.  A number of post-service 
medical records from 1953 and 1954 concern physical 
conditions and do not show a psychiatric disorder.

In October 1954, the veteran was admitted to a VA hospital 
for medical evaluation in relation to a claim for service 
connection for a heart condition.  Records of this admission 
note that during the course of his stay he became anxious, 
confused, had ideas of reference, focused on his claim for 
compensation, etc.  He was then referred for psychiatric 
evaluation which led to a diagnosis of acute paranoid 
schizophrenic reaction.  The veteran and his family were 
advised that he should be committed and treated for the 
psychiatric condition, but he left the hospital against 
medical advice.  

A November 1954 letter from Arthur H. Jackson, M.D. indicates 
he had recently provided a psychiatric examination of the 
veteran.  Dr. Jackson said he could "see no evidence 
whatsoever of a psychosis" in the veteran.  It was noted, 
however, that the veteran was emotionally disturbed and had a 
rather paranoid attitude toward the VA.  Dr. Jackson 
classified the veteran's condition as an anxiety state with 
compensation neurosis and paranoid ideas.

Numerous later VA and private medical records dated from 1957 
to 1996 show the veteran received treatment for a psychiatric 
disorder primarily diagnosed as schizophrenia.  Historical 
information in the records indicates no psychiatric treatment 
prior to the above-mentioned October 1954 VA hospitalization.

In July 1996, the veteran's wife filed a claim on his behalf 
for service connection for schizophrenia.  She also submitted 
a state probate decree appointing her conservator of the 
veteran's personal affairs.

In November 1996, the RO denied service connection for 
schizophrenia, for compensation purposes, noting that the 
condition was not manifest in service or during the first 
year after service.  Based upon the evidence showing the 
first evidence of schizophrenia in October 1954 (within two 
years after service), the RO granted service connection for a 
psychosis, for VA treatment purposes only, under 38 U.S.C. 
§ 1702, which authorizes such medical benefits where an 
active psychosis developed within two years after release 
from service.  

In a December 1996 letter, Roberto B. Gil, M.D., a VA doctor, 
related that he had been treating the veteran's mental 
illness at the VA medical center.  The doctor stated that the 
veteran "has suffered psychotic symptoms since October 1954, 
shortly after his discharge from the military."  It was noted 
that these symptoms included paranoid delusions, severe 
thought disorder, hallucinations, agitation, and behavioral 
problems, including occasional violence.  The doctor said 
that it had been brought to his attention that the veteran 
had been granted service connection for psychosis but not 
schizophrenia.  The doctor added, "In my opinion, the 
psychotic symptoms described in 1954 are just the initial 
manifestation of the chronic paranoid schizophrenia the 
patient has endured for most of his life.  If service 
connection has been granted for psychosis, denying it for 
schizophrenia is absolutely contradicted."  [As pointed out 
in the January 1999 Board decision, it appears the doctor 
misunderstood the distinction between service connection for 
compensation purposes and service connection which had been 
granted for treatment purposes.]

In a March 1997 statement, the veteran's wife asserted that 
psychological stress of life in service appeared to have 
played a role in the veteran's schizophrenia, and contended 
that his delusions seemed to have been brought to the 
forefront of his personality by actions and observations he 
made while on active service. 

The veteran's wife and daughter testified at a Board hearing 
in August 1998.  The veteran's wife reported that he had 
suffered from symptomatology associated with schizophrenia 
immediately following his separation from active service.  
She said that he had made numerous physical complaints and 
believed people were following him wherever he went.  She 
added that he was always preoccupied with thoughts about the 
Nazis, Russians, and the FBI.  The veteran's daughter also 
testified that the veteran's schizophrenia would usually 
manifest itself first with a physical complaint.  

The evidence which is summarized above was of record at the 
time of a January 1999 Board decision which denied the claim 
for service connection for schizophrenia.  In that decision, 
the Board noted that there was no competent medical evidence 
of schizophrenia during service or for more than a year after 
service, and no medical evidence linking the condition to 
service.  The Board denied the claim on the basis that it was 
not well grounded.  

In May 1999, the veteran's representative alleged that there 
was CUE in the January 1999 Board decision which denied 
service connection for schizophrenia.  Additional CUE 
argument was submitted by the representative in July 1999.  
The representative essentially asserted that there was CUE 
because the testimony of the veteran's wife should be 
accepted as showing psychotic behavior during his first year 
after service (for presumptive service connection).  It was 
further argued that there was CUE because the Board should 
have interpreted Dr. Gil's statement as indicating that 
schizophrenia was present within the year after servive.  

II.  Analysis

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411.  According to the 
regulations, CUE is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a).  Generally, CUE is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.  Review for CUE in a prior Board decision must 
be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Examples of situations that are not CUE include 
the following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in rating decisions.  The Court has stated that 
clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310. 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).  Similarly, the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The veteran alleges there was CUE in the January 1999 Board 
decision which denied service connection for schizophrenia.  
That Board decision denied the claim as being not well 
grounded.

The law in effect at the time of the January 1999 Board will 
be summarized.  Service connection and compensation will be 
granted for a disability due to a disease or injury which was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service incurrence (for 
compensation purposes) will be presumed for certain chronic 
conditions, including a psychosis, if manifest to a 
compensable degree within one year after active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection for VA treatment eligibility 
purposes only will be granted when an active psychosis 
develops within two year after active service.  38 U.S.C.A. 
§ 1702.  The threshold question in a claim for VA benefits is 
whether the applicant has met his burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded (i.e., 
plausible); the VA has a duty to assist in a well-grounded 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  A well-grounded claim for service 
connection requires competent evidence of a current 
disability (a medical diagnosis); competent evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence); 
and competent evidence of a nexus between the in-service 
disease or injury and the current disability (medical 
evidence, although a statutory presumption of service 
connection may also fulfill the nexus requirement).  Caluza 
v. Brown, 7 Vet.App. 498 (1995).

The veteran now alleges there was CUE in the January 1999 
Board decision in failing to accept his wife's testimony as 
establishing the presence of schizophrenia in the first year 
after service.  The Board noted in its January 1999 decision 
that the veteran had presented no competent medical evidence 
to support the claim and that both the veteran and his family 
members were not competent to offer testimony as to diagnosis 
or etiology because they lacked medical expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The motion alleging 
CUE says that the testimony of the veteran's wife is 
competent as to behavior.  This is true, but the lay 
testimony as to behavior fails to provide the requisite 
medical evidence of schizophrenia during service or the one-
year presumptive period following service.  It is also 
alleged that the January 1999 Board decision was based on CUE 
for failing to accept Dr. Gil's statement that the veteran 
had schizophrenia within the year after service.  However, 
this is not what Dr. Gil said, and the Board in January 1999 
gave a reasonable interpretation of the doctor's statement.  
Given the evidence before it, and the lack of competent 
medical nexus evidence, the January 1999 Board decision 
properly applied the law in concluding the claim for service 
connection was not well grounded.

The veteran essentially now wants to reargue the claim as if 
there had been no final Board decision in January 1999, but 
such is not permitted.  There obviously is a high standard 
which must be met to upset a final Board decision based on 
CUE, but such standard has not been met here.  The veteran's 
current CUE arguments fundamentally pertain to how the Board 
weighed and evaluated the evidence when it denied the claim, 
but CUE will not be found in such circumstances.  The correct 
facts, as they were known at the time, were before the Board, 
and the Board gave a reasonable interpretation of the 
evidence before it (and the lack of sufficient evidence for a 
well-grounded claim).  Based on the record at the time, the 
Board did not incorrectly apply the law then in effect, 
including legal authority as to what constitutes a well-
grounded claim.  It cannot now be said that all reasonable 
adjudicators would have reached a different result or that 
there was undebatable error in the January 1999 Board denial 
of the claim for service connection for schizophrenia.

Thus, the Board concludes that the veteran has not 
demonstrated the type of error required to establish CUE in 
the January 1999 Board decision, and the CUE motion must be 
denied. 


ORDER

The motion that there was CUE in a January 1999 Board 
decision, which denied service connection for schizophrenia, 
is denied.





		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

